DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
- α (seen in Figure 4) [The Specification defines the lift regulating section (1131) as having a wrap angle (α + β), however, it is never disclosed what α represents].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least a part of the second section is an oblique line section and/or a concave arc” as claimed in Claims 13, 23, and 24 must be shown or the feature(s) canceled from the claim(s).  [There is no drawing that discloses a second section that is just a concave arc, and there is no drawing that discloses the second section as a concave arc and an oblique line section.] No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
4.	Claims 13, 23, and 24 are objected to because of the following informalities:  

Regarding Claim 13
Line 16 recites the language “an rotation axis of the eccentric wheel”. For purposes of clarity, the claim language should be amended such that it reads –a rotation axis of the eccentric wheel—

Regarding Claim 23


Regarding Claim 24
Line 17 recites the language “first section (is configured as a convex arc”. For purposes of clarity, the claim language should be amended such that it reads –first section 
Line 19 recites the language “an rotation axis of the eccentric wheel”. For purposes of clarity, the claim language should be amended such that it reads –a rotation axis of the eccentric wheel—

Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 13-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 13
and/or a concave arc”. The limitation is indefinite as it is unclear how the second section contains a concave arc. Concave is defined as having an outlet or surface that curves inward like the interior of a circle or sphere, while convex is defined as having an outline or surface curved like the exterior of a circle or sphere. Therefore it is not clear if the Applicant means less convex when stating concave as the lead line in the Specification pointing towards the “concave” portion appears to be pointing to a convex section. 

Regarding Claim 14
Line 1 recites the limitation "the concave second section".  This limitation yields the claim indefinite as Claim 13 previously discloses that at least a part of the section is an oblique line section and/or a concave arc. Therefore, claim 13 does not require that the second section includes a concave section. 

Regarding Claim 15
Line 1 recites the limitation "the concave second section".  This limitation yields the claim indefinite as Claim 13 previously discloses that at least a part of the section is an oblique line section and/or a concave arc. Therefore, claim 13 does not require that the second section includes a concave section.

Regarding Claim 18
Lines 1-2 recite the limitation “the difference value”. There is insufficient antecedent basis for this limitation in the claim. Claim 18 is dependent upon claim 13 and therefore the limitation lacks antecedent basis. 

Line 2 recites the limitation “the minimum radius of curvature”. There is insufficient antecedent basis for this limitation in the claim. Claim 18 is dependent upon claim 13 and therefore the limitation lacks antecedent basis.

Regarding Claim 21
Line 1 recites the limitation “each roller assembly”. There is insufficient antecedent basis for this limitation in the claim. There is only antecedent basis for a single roller assembly. 

Regarding Claim 23
Line 16 recites the limitation “at least a part of the second section is an oblique line section and/or a concave arc”. The limitation is indefinite as it is unclear how the second section contains a concave arc. Concave is defined as having an outlet or surface that curves inward like the interior of a circle or sphere, while convex is defined as having an outline or surface curved like the exterior of a circle or sphere. Therefore it is not clear if the Applicant means less convex when stating concave as the lead line in the Specification pointing towards the “concave” portion appears to be pointing to a convex section. 

Regarding Claim 24
Lines 17-18 recite the limitation “at least a part of the second section is an oblique line section and/or a concave arc”. The limitation is indefinite as it is unclear how the second section contains a concave arc. Concave is defined as having an outlet or surface that curves inward like the interior of a 


Regarding Claim 25
Line 1 recites the limitation "the concave second section".  This limitation yields the claim indefinite as Claim 23 previously discloses that at least a part of the section is an oblique line section and/or a concave arc. Therefore, claim 23 does not require that the second section includes a concave section

Regarding Claim 26
Line 1 recites the limitation "the concave second section".  This limitation yields the claim indefinite as Claim 23 previously discloses that at least a part of the section is an oblique line section and/or a concave arc. Therefore, claim 23 does not require that the second section includes a concave section.

Regarding Claim 29
Lines 1-2 recite the limitation “the difference value”. There is insufficient antecedent basis for this limitation in the claim. Claim 29 is dependent upon claim 23 and therefore the limitation lacks antecedent basis. 

Line 2 recites the limitation “the minimum radius of curvature”. There is insufficient antecedent basis for this limitation in the claim. Claim 29 is dependent upon claim 23 and therefore the limitation lacks antecedent basis.

Regarding Claim 32
Line 1 recites the limitation “each roller assembly”. There is insufficient antecedent basis for this limitation in the claim. There is only antecedent basis for a single roller assembly.

Regarding Claims 16-17, 19-20, 22, 27-28, and 30-31
Claims 16-17, 19-20, 22, 27-28, and 30-31 are rejected insofar as they are dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 13, 23, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Zhang, CN 205422859 U.

Regarding Claim 13
Zhang discloses a valve mechanism (100), comprising a valve (61) having a valve roller (62); a camshaft (20) provided with a cam (21); an intermediate swing arm (40) located between the cam (21) and the valve (61), the cam (21) driving the valve (61) to move by means of the intermediate swing arm (40), and the intermediate swing arm (40) having an intermediate swing arm roller (43); a lift regulating mechanism and a roller assembly (50), wherein the lift regulating mechanism comprises an eccentric wheel (31), the roller assembly (50) is supported by the cam (21), the eccentric wheel (31), and the intermediate swing arm roller (43), the lift regulating mechanism is configured to variably regulate a lift of the valve (61) continuously, a peripheral surface of the eccentric wheel (31) comprises a lift regulating section (S1, S2, annotated Figure 1 of Zhang below) having a start point (Ps, annotated Figure 1 of Zhang below) and an end point (Pe, annotated Figure 1 of Zhang below), a maximum lift point (Pm, annotated Figure 1 of Zhang below) of the lift regulating section (S1, S2) is located between the start point (Ps) and the end point (Pe), the lift regulating section (S1, S2) is divided into a first section (S1, annotated Figure 1 of Zhang below) from the start point (Ps) to the maximum lift point (Pm) and a second section (S2, annotated Figure 1 of Zhang below) from the maximum lift point (Pm) to the end point (Pe), the first section (S1) is configured as a convex arc, at least a part of the second section (S2) is an oblique line section, and a distance (D, annotated Figure 1 of Zhang below) between any point on the at least a part of the second section (S2) and a rotation axis (of shaft 30) of the eccentric wheel (31) is less than a distance (d, annotated Figure 1 of Zhang below) between the maximum lift point (Pm) and the rotation axis of the eccentric wheel (31) (Zhang, annotated Figure 1 below). 

    PNG
    media_image1.png
    585
    471
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 1 of Zhang


Regarding Claim 23
Zhang discloses an engine comprising: a valve mechanism (100), comprising a valve (61) having a valve roller (62); a camshaft (20) provided with a cam (21); an intermediate swing arm (40) located between the cam (21) and the valve (61), the cam (21) driving the valve (61) to move by means of the intermediate swing arm (40), and the intermediate swing arm (40) having an intermediate swing arm roller (43); a lift regulating mechanism and a roller assembly (50), wherein the lift regulating mechanism comprises an eccentric wheel (31), the roller assembly (50) is supported by the cam (21), the eccentric 

Regarding Claim 24
Zhang discloses a vehicle comprising: an engine comprising: a valve mechanism (100), comprising a valve (61) having a valve roller (62); a camshaft (20) provided with a cam (21); an intermediate swing arm (40) located between the cam (21) and the valve (61), the cam (21) driving the valve (61) to move by means of the intermediate swing arm (40), and the intermediate swing arm (40) having an intermediate swing arm roller (43); a lift regulating mechanism and a roller assembly (50), wherein the lift regulating mechanism comprises an eccentric wheel (31), the roller assembly (50) is supported by the cam (21), the eccentric wheel (31), and the intermediate swing arm roller (43), the lift regulating mechanism is configured to variably regulate a lift of the valve (61) continuously, a peripheral . 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 16-18 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, CN 205422859 U.

Regarding Claim 16

One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to discover the optimum or workable ranges of the lift regulating section wrap angle as Zhang discloses that the shape/size of the eccentric wheel is set in order to change the position of the wing arm roller to adjust the lift volume, and absent evidence of criticality, when “the general conditions of a claim are disclosed in the prior art, it is now inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235, (CCPA 1955).

Regarding Claim 17
Zhang discloses the system as rejected in Claim 13 above. However, Zhang does not disclose that the second section has a difference value between a maximum radius of curvature and a minimum radius of curvature of 0.5 to 2 mm. Although Zhang does disclose that the eccentric wheel is set in order to change the position of the swing arm roller to adjust the lift volume (Zhang, Abstract).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to discover the second section has a difference value between a maximum radius of curvature and a minimum radius of curvature of 0.5 to 2 mm as Zhang discloses that the shape/size of the eccentric wheel is set in order to change the position of the wing arm roller to adjust the lift volume, and absent evidence of criticality, when “the general conditions of a claim are disclosed in the prior art, it is now inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235, (CCPA 1955).

Regarding Claim 18
Zhang discloses the system as rejected in Claim 13 above. However, Zhang does not disclose that the second section has a difference value between a maximum radius of curvature and a minimum radius of curvature of 0.8 to 1.3 mm. Although Zhang does disclose that the eccentric wheel is set in order to change the position of the swing arm roller to adjust the lift volume (Zhang, Abstract).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to discover the second section has a difference value between a maximum radius of curvature and a minimum radius of curvature of 0.8 to 1.3 mm as Zhang discloses that the shape/size of the eccentric wheel is set in order to change the position of the wing arm roller to adjust the lift volume, and absent evidence of criticality, when “the general conditions of a claim are disclosed in the prior art, it is now inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235, (CCPA 1955).

Regarding Claim 27
Zhang discloses the system as rejected in Claim 23 above. However, Zhang does not disclose that the lift regulating section has a wrap angle of 180 to 220 degrees. Although Zhang does disclose that the eccentric wheel is set in order to change the position of the swing arm roller to adjust the lift volume (Zhang, Abstract).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to discover the optimum or workable ranges of the lift regulating section wrap angle as Zhang discloses that the shape/size of the eccentric wheel is set in order to change the position of the wing arm roller to adjust the lift volume, and absent evidence of criticality, when “the general conditions of a claim are disclosed in the prior art, it is now inventive to discover the optimum 

Regarding Claim 28
Zhang discloses the system as rejected in Claim 23 above. However, Zhang does not disclose that the second section has a difference value between a maximum radius of curvature and a minimum radius of curvature of 0.5 to 2 mm. Although Zhang does disclose that the eccentric wheel is set in order to change the position of the swing arm roller to adjust the lift volume (Zhang, Abstract).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to discover the second section has a difference value between a maximum radius of curvature and a minimum radius of curvature of 0.5 to 2 mm as Zhang discloses that the shape/size of the eccentric wheel is set in order to change the position of the wing arm roller to adjust the lift volume, and absent evidence of criticality, when “the general conditions of a claim are disclosed in the prior art, it is now inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235, (CCPA 1955).

Regarding Claim 29
Zhang discloses the system as rejected in Claim 23 above. However, Zhang does not disclose that the second section has a difference value between a maximum radius of curvature and a minimum radius of curvature of 0.8 to 1.3 mm. Although Zhang does disclose that the eccentric wheel is set in order to change the position of the swing arm roller to adjust the lift volume (Zhang, Abstract).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to discover the second section has a difference value between a maximum radius of curvature and a minimum radius of curvature of 0.8 to 1.3 mm as Zhang discloses that the .

11.	Claim(s) 14-15 and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Zhang, CN 205422859 U, in view of Fuwa et al., US 2007/0227479.

Regarding Claim 14
Zhang discloses a valve mechanism (100), comprising a valve (61) having a valve roller (62); a camshaft (20) provided with a cam (21); an intermediate swing arm (40) located between the cam (21) and the valve (61), the cam (21) driving the valve (61) to move by means of the intermediate swing arm (40), and the intermediate swing arm (40) having an intermediate swing arm roller (43); a lift regulating mechanism and a roller assembly (50), wherein the lift regulating mechanism comprises an eccentric wheel (31), the roller assembly (50) is supported by the cam (21), the eccentric wheel (31), and the intermediate swing arm roller (43), the lift regulating mechanism is configured to variably regulate a lift of the valve (61) continuously, a peripheral surface of the eccentric wheel (31) comprises a lift regulating section (S1, S2, annotated Figure 1 of Zhang above) having a start point (Ps, annotated Figure 1 of Zhang above) and an end point (Pe, annotated Figure 1 of Zhang above), a maximum lift point (Pm, annotated Figure 1 of Zhang above) of the lift regulating section (S1, S2) is located between the start point (Ps) and the end point (Pe), the lift regulating section (S1, S2) is divided into a first section (S1, annotated Figure 1 of Zhang above) from the start point (Ps) to the maximum lift point (Pm) and a second section (S2, annotated Figure 1 of Zhang above) from the maximum lift point (Pm) to the end point (Pe), the first section (S1) is configured as a convex arc, at least a part of the second section (S2) is an oblique line 
However, Zhang does not disclose that at least a part of the second section is a concave arc, wherein the concave section has a wrap angle of 8 to 15 degrees. Fuwa teaches a cam lobe (11) which includes a section (444) configured as a concave arc (Fuwa, [0054], Figure 3). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Zhang so that the second section is a concave arc, as Fuwa teaches that it is well known in the art for cam lobes to include a concave arc in order to achieve the desired valve strokes of the internal combustion engine as it is well known in the art that the shape of the cam is what alters the operation preference of the valves. 
However, Zhang and Fuwa do not disclose that the concave arc has a wrap angle of 8 to 15 degrees. Although Zhang does disclose that the eccentric wheel is set in order to change the position of the swing arm roller to adjust the lift volume (Zhang, Abstract).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to discover the optimum or workable ranges of the concave arc wrap angle as Zhang discloses that the shape/size of the eccentric wheel is set in order to change the position of the wing arm roller to adjust the lift volume, and absent evidence of criticality, when “the general conditions of a claim are disclosed in the prior art, it is now inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235, (CCPA 1955).

Regarding Claim 15

However, Zhang does not disclose that at least a part of the second section is a concave arc, wherein the concave section has a wrap angle of 8 to 15 degrees. Fuwa teaches a cam lobe (11) which includes a section (444) configured as a concave arc (Fuwa, [0054], Figure 3). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Zhang so that the second section is a concave arc, as Fuwa 
However, Zhang and Fuwa do not disclose that the concave arc has a wrap angle of 8 to 15 degrees. Although Zhang does disclose that the eccentric wheel is set in order to change the position of the swing arm roller to adjust the lift volume (Zhang, Abstract).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to discover the optimum or workable ranges of the concave arc wrap angle as Zhang discloses that the shape/size of the eccentric wheel is set in order to change the position of the wing arm roller to adjust the lift volume, and absent evidence of criticality, when “the general conditions of a claim are disclosed in the prior art, it is now inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235, (CCPA 1955).

Regarding Claim 25
Zhang discloses an engine comprising: a valve mechanism (100), comprising a valve (61) having a valve roller (62); a camshaft (20) provided with a cam (21); an intermediate swing arm (40) located between the cam (21) and the valve (61), the cam (21) driving the valve (61) to move by means of the intermediate swing arm (40), and the intermediate swing arm (40) having an intermediate swing arm roller (43); a lift regulating mechanism and a roller assembly (50), wherein the lift regulating mechanism comprises an eccentric wheel (31), the roller assembly (50) is supported by the cam (21), the eccentric wheel (31), and the intermediate swing arm roller (43), the lift regulating mechanism is configured to variably regulate a lift of the valve (61) continuously, a peripheral surface of the eccentric wheel (31) comprises a lift regulating section (S1, S2, annotated Figure 1 of Zhang above) having a start point (Ps, annotated Figure 1 of Zhang above) and an end point (Pe, annotated Figure 1 of Zhang above), a 
However, Zhang does not disclose that at least a part of the second section is a concave arc, wherein the concave section has a wrap angle of 8 to 15 degrees. Fuwa teaches a cam lobe (11) which includes a section (444) configured as a concave arc (Fuwa, [0054], Figure 3). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Zhang so that the second section is a concave arc, as Fuwa teaches that it is well known in the art for cam lobes to include a concave arc in order to achieve the desired valve strokes of the internal combustion engine as it is well known in the art that the shape of the cam is what alters the operation preference of the valves. 
However, Zhang and Fuwa do not disclose that the concave arc has a wrap angle of 8 to 15 degrees. Although Zhang does disclose that the eccentric wheel is set in order to change the position of the swing arm roller to adjust the lift volume (Zhang, Abstract).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to discover the optimum or workable ranges of the concave arc wrap angle as Zhang discloses that the shape/size of the eccentric wheel is set in order to change the position of the 

Regarding Claim 26
Zhang discloses an engine comprising: a valve mechanism (100), comprising a valve (61) having a valve roller (62); a camshaft (20) provided with a cam (21); an intermediate swing arm (40) located between the cam (21) and the valve (61), the cam (21) driving the valve (61) to move by means of the intermediate swing arm (40), and the intermediate swing arm (40) having an intermediate swing arm roller (43); a lift regulating mechanism and a roller assembly (50), wherein the lift regulating mechanism comprises an eccentric wheel (31), the roller assembly (50) is supported by the cam (21), the eccentric wheel (31), and the intermediate swing arm roller (43), the lift regulating mechanism is configured to variably regulate a lift of the valve (61) continuously, a peripheral surface of the eccentric wheel (31) comprises a lift regulating section (S1, S2, annotated Figure 1 of Zhang above) having a start point (Ps, annotated Figure 1 of Zhang above) and an end point (Pe, annotated Figure 1 of Zhang above), a maximum lift point (Pm, annotated Figure 1 of Zhang above) of the lift regulating section (S1, S2) is located between the start point (Ps) and the end point (Pe), the lift regulating section (S1, S2) is divided into a first section (S1, annotated Figure 1 of Zhang above) from the start point (Ps) to the maximum lift point (Pm) and a second section (S2, annotated Figure 1 of Zhang above) from the maximum lift point (Pm) to the end point (Pe), the first section (S1) is configured as a convex arc, at least a part of the second section (S2) is an oblique line section, and a distance (D, annotated Figure 1 of Zhang above) between any point on the at least a part of the second section (S2) and a rotation axis (of shaft 30) of the eccentric wheel (31) is less than a distance (d, annotated Figure 1 of Zhang above) between the 
However, Zhang does not disclose that at least a part of the second section is a concave arc, wherein the concave section has a wrap angle of 8 to 15 degrees. Fuwa teaches a cam lobe (11) which includes a section (444) configured as a concave arc (Fuwa, [0054], Figure 3). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Zhang so that the second section is a concave arc, as Fuwa teaches that it is well known in the art for cam lobes to include a concave arc in order to achieve the desired valve strokes of the internal combustion engine as it is well known in the art that the shape of the cam is what alters the operation preference of the valves. 
However, Zhang and Fuwa do not disclose that the concave arc has a wrap angle of 8 to 15 degrees. Although Zhang does disclose that the eccentric wheel is set in order to change the position of the swing arm roller to adjust the lift volume (Zhang, Abstract).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to discover the optimum or workable ranges of the concave arc wrap angle as Zhang discloses that the shape/size of the eccentric wheel is set in order to change the position of the wing arm roller to adjust the lift volume, and absent evidence of criticality, when “the general conditions of a claim are disclosed in the prior art, it is now inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235, (CCPA 1955).

12.	Claims 19 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, CN 205422859 U, in view of Battlogg, US 2006/0027194.

Regarding Claim 19

Battlogg teaches a cam element with a concave section with a radius of curvature of 30 mm (Battlogg, [0014]). 
Although Zhang does not teach that the second section has a radius of curvature ranging from 24 to 30 mm, Battlogg teaches that it is well known in the art for a concave section of a cam element to have a radius of curvature of 30 mm, and absent evidence of criticality, when “the general conditions of a cam are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious for the radius of curvature of the second section to range from 24 to 30 mm. 

Regarding Claim 30
Zhang discloses the system as rejected in Claim 23 above. However, Zhang does not disclose that the second section has a radius of curvature ranging from 24 to 30 mm. 
Battlogg teaches a cam element with a concave section with a radius of curvature of 30 mm (Battlogg, [0014]). 
Although Zhang does not teach that the second section has a radius of curvature ranging from 24 to 30 mm, Battlogg teaches that it is well known in the art for a concave section of a cam element to have a radius of curvature of 30 mm, and absent evidence of criticality, when “the general conditions of a cam are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious for the radius of curvature of the second section to range from 24 to 30 mm. 

s 20, 22, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, CN 205422859 U, in view of Hauvespre et al., DE 102017204920 A1.

Regarding Claim 20
Zhang discloses the system as rejected in Claim 13 above. Zhang further discloses a roller assembly (50) (Zhang, Figure 1).
However, Zhang does not disclose the configuration of the roller assembly as is taught by Hauvespre. Hauvespre teaches a roller assembly comprising: a spindle (14); an outer ring (4), the outer ring (4) being fitted over the spindle (14), and a plurality of needle rollers (at (18)) surrounding the spindle (14) being provided between the outer ring (4) and the spindle (14) and enabling the outer ring (4) to rotate relative to the spindle (14) (Hauvespre, [0037], Figure 2); and axial limiting portions (10, 11) located at two axial ends of the outer ring (4) respectively to limit the outer ring (4) axially, and outer diameters of the axial limiting potions (10, 11) being less than an outer diameter of the outer ring (4), such that the outer ring (4) protrudes out of peripheral surfaces of the axial limiting portions (10, 11) in a radial direction of the spindle (14), and portions of two axial end surfaces of the outer ring (4) exposed out of the axial limiting portions (10, 11) are configured as axial thrust surfaces (Hauvespre,  Figure 2). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Zhang such that the roller assembly comprises the structure of the roller assembly of Hauvespre, as Hauvespre teaches that it is well known in the art for roller assemblies to comprise a spindle, an outer ring comprising a plurality of needle rollers, and axial limiting portions. A simple substitution of one known element (a roller assembly) for another known element (another roller assembly) to obtain predictable results is an obvious extension of prior art teachings, KSR, 550 U.S. at 415-416, 82 USPQ2d at 1395, MPEP 2141 III B. 

Regarding Claim 22
Zhang and Hauvespre teach the system as rejected in Claims 13 and 20 above. However, Zhang and Hauvespre do not teach that the average radius of curvature of the second section is 1.5 to 2.5 times a radius of the axial limiting portion. Although Zhang does disclose that the eccentric wheel is set in order to change the position of the swing arm roller to adjust the lift volume (Zhang, Abstract).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to discover the average radius of curvature of the second section is 1.5 to 2.5 times a radius of the axial limiting portion as Zhang discloses that the shape/size of the eccentric wheel is set in order to change the position of the wing arm roller to adjust the lift volume, and absent evidence of criticality, when “the general conditions of a claim are disclosed in the prior art, it is now inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235, (CCPA 1955).

Regarding Claim 31
Zhang discloses the system as rejected in Claim 23 above. Zhang further discloses a roller assembly (50) (Zhang, Figure 1).
However, Zhang does not disclose the configuration of the roller assembly as is taught by Hauvespre. Hauvespre teaches a roller assembly comprising: a spindle (14); an outer ring (4), the outer ring (4) being fitted over the spindle (14), and a plurality of needle rollers (at (18)) surrounding the spindle (14) being provided between the outer ring (4) and the spindle (14) and enabling the outer ring (4) to rotate relative to the spindle (14) (Hauvespre, [0037], Figure 2); and axial limiting portions (10, 11) located at two axial ends of the outer ring (4) respectively to limit the outer ring (4) axially, and outer diameters of the axial limiting potions (10, 11) being less than an outer diameter of the outer ring (4), such that the outer ring (4) protrudes out of peripheral surfaces of the axial limiting portions (10, 11) in a 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Zhang such that the roller assembly comprises the structure of the roller assembly of Hauvespre, as Hauvespre teaches that it is well known in the art for roller assemblies to comprise a spindle, an outer ring comprising a plurality of needle rollers, and axial limiting portions. A simple substitution of one known element (a roller assembly) for another known element (another roller assembly) to obtain predictable results is an obvious extension of prior art teachings, KSR, 550 U.S. at 415-416, 82 USPQ2d at 1395, MPEP 2141 III B. 

Allowable Subject Matter
14.	Claims 21 and 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

15.	The following is a statement of reasons for the indication of allowable subject matter:  
In the valve mechanisms of claims 21 and 32, the inclusion of:
	“each roller assembly corresponds to two eccentric wheels, the two eccentric wheels define a groove therebetween, the outer ring is clamped in the groove, and the axial limiting portions are in sliding fit with the eccentric wheels” was not found.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

- Tateno et al. (US 2008/0302320) – Variable Valve Operating Device
- Bosl-Flierl et al. (US 2007/0266971) – Variable Valve Lift Device

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565.  The examiner can normally be reached on Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.